
	
		I
		112th CONGRESS
		1st Session
		H. R. 1455
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2011
			Mr. Israel (for
			 himself and Mr. King of New York)
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To direct the Librarian of Congress to carry out a
		  project to collect video and audio recordings of personal histories and
		  testimonials of emergency responders and recovery and cleanup workers who
		  responded to the September 11, 2001, terrorist attacks.
	
	
		1.Short titleThis Act may be cited as the
			 9/11 First Responders History Project
			 Act of 2011.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds as follows:
				(1)Over 410,000 people were exposed to the
			 site of the September 11, 2001, terrorist attacks at the World Trade Center
			 (WTC) in New York City, including 50,000 workers from across the Nation who
			 traveled to the site to lend their support.
				(2)Of these over
			 410,000 people, 91,000 were rescue and recovery workers.
				(3)Post-traumatic
			 stress disorder (PTSD) was one of the major health effects for individuals who
			 responded to the WTC attacks.
				(4)Nineteen percent
			 of adult enrollees (about 71,000 people) in the WTC Health Registry report new
			 PTSD symptoms, 4 times the rate typically seen in adults in the United
			 States.
				(5)Of the more than 10,000 rescue and recovery
			 workers monitored for a study at the Mount Sinai WTC Consortium over a
			 five-year period from 2002 to 2007, 11% met criteria for probable PTSD, 8.8%
			 had probable depression, 5.0% had probable panic disorder, and 62% had
			 substantial stress reaction.
				(6)According to the
			 Mount Sinai study, the rate of PTSD among responders to the September 11, 2001,
			 terrorist attacks at the WTC is significantly greater than in the general
			 population and is on par with the rate experienced by veterans of the war in
			 Afghanistan. For example, 15.5% of firefighters report probable post–9/11 PTSD
			 and firefighters who worked at Ground Zero lost an average of 12 years of lung
			 function.
				(b)PurposeIt is the purpose of this Act to create a
			 new federally sponsored, authorized, and funded project that will coordinate at
			 a national level the collection of video and audio recordings of personal
			 histories and testimonials of emergency responders and recovery and cleanup
			 workers who responded to the September 11, 2001, terrorist attacks that will
			 build upon and complement previous and ongoing documentary work on this
			 subject, and to assist and encourage local efforts to preserve the memories of
			 such individuals so that Americans of all current and future generations may
			 hear from them directly and better appreciate the sacrifices they made.
			3.Establishment of
			 project at Library of Congress to collect video and audio recordings of
			 histories of 9/11 first responders
			(a)Establishment of
			 projectWithin the limits of available funds, the Librarian of
			 Congress (hereafter referred to as the Librarian) shall
			 establish an oral history project—
				(1)to survey, during the initial phase of the
			 project, collections of audio and video recordings of the reminiscences of 9/11
			 first responders that are housed in archives, libraries, museums, and other
			 educational institutions, as well as ongoing documentary work, in order to
			 augment and complement these endeavors and avoid duplication of effort;
				(2)to solicit, reproduce, and collect—
					(A)video and audio
			 recordings of personal histories and testimonials of 9/11 first responders;
			 and
					(B)visual and written
			 materials (such as letters, diaries, photographs, and ephemera) relevant to the
			 personal histories of individuals;
					(3)to create a
			 collection of the recordings and other materials obtained, and to catalog and
			 index the collection in a manner the Librarian considers appropriate;
			 and
				(4)to make the collection available for public
			 use through the Library of Congress, as well as through such other methods as
			 the Librarian consider appropriate.
				(b)Use of and
			 consultation with other entitiesThe Librarian may carry out the
			 activities described in subsection (a) through agreements and partnerships
			 entered into with other government and private entities, and may otherwise
			 consult with interested persons (within the limits of available resources) and
			 develop appropriate guidelines and arrangements for soliciting, acquiring, and
			 making available recordings under the project under this Act.
			(c)Services of
			 Experts and Consultants; Acceptance of Volunteer Services; Advance
			 PaymentsIn carrying out activities described in subsection
			 (a)(1), the Librarian may—
				(1)procure temporary
			 and intermittent services under section 3109 of title 5, United States
			 Code;
				(2)accept and utilize
			 the services of volunteers and other uncompensated personnel and reimburse them
			 for travel expenses, including per diem, as authorized under section 5703 of
			 title 5, United States Code; and
				(3)make advances of
			 money and payments in advance in accordance with section 3324 of title 31,
			 United States Code.
				(d)TimingAs
			 soon as practicable after the enactment of this Act, the Librarian shall begin
			 collecting video and audio recordings and other materials under subsection (a),
			 and shall attempt to collect the first such recordings from the oldest
			 individuals involved.
			(e)DefinitionIn this Act, the term 9/11 first
			 responders means emergency responders and recovery and cleanup workers
			 who responded to the terrorist attacks that occurred on September 11, 2001, in
			 New York City, in Shanksville, Pennsylvania, and at the Pentagon (including the
			 aftermath of such attacks).
			4.Private support
			 for Project
			(a)Encouraging
			 Solicitation and Acceptance of donationsThe Librarian of
			 Congress is encouraged to solicit and accept donations of funds and in-kind
			 contributions to support activities under section 3.
			(b)Dedication of
			 Funds Provided to Library of CongressNotwithstanding any other
			 provision of law—
				(1)any funds donated
			 to the Librarian of Congress to support the activities of the Librarian under
			 section 3 shall be deposited entirely into an account established for such
			 purpose;
				(2)the funds
			 contained in such account shall be used solely to support such activities;
			 and
				(3)the Librarian of
			 Congress may not deposit into such account any funds donated to the Librarian
			 which are not donated for the exclusive purpose of supporting such
			 activities.
				5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act—
			(1)$250,000 for
			 fiscal year 2012; and
			(2)$150,000 for each
			 of the 4 succeeding fiscal years.
			
